Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-  of U.S. Patent No. 10,643,677.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:

Regarding independent claim 1:
PRESENT APPLICATION:
1. An apparatus, comprising: a set of memory cells; and a control circuit coupled to the set of memory cells, the control circuit comprising: a row decoder circuit configured to apply a read voltage to a selected word line coupled to the set of memory cells; and a current sense circuit configured to, in response to the applied read voltage, set a selected bit line of a memory cell to float.


An apparatus, comprising: a set of memory cells;  and a control circuit 
coupled to the set of memory cells, the control circuit comprising: a row 
decoder circuit configured to apply a read voltage to a selected word line 
coupled to the set of memory cells;  and a current sense circuit configured to turn off, in response to the applied read voltage, a bit line control transistor coupling a selected bit line of a memory cell to the current sense circuit, a turned off bit line control transistor inhibiting a current flow from the current sense circuit through the selected bit line, the turning off of the bit line control transistor occurring during a settling of the voltage of the selected bit line.


	U.S. Patent 10,643,677 claim 1 provides most of the limitations of the present application claim 1. Patent 10,643,677 claim 1 does not explicitly provide “in response to the applied read voltage, set a selected bit line of a memory cell to float”.


	Regarding claim 2, U.S. Patent 10,643,677 claim 1 provides most of the limitations of the present application claim 1. Patent 10,643,677 claim 1 does not explicitly provide “wherein: the current sense circuit is configured to set the selected bit line of the memory cell to float during a settling of the voltage of the selected bit line”.
	Patent 10,643,677 claim 1 provides the “the current sense circuit configured to turning off the bit line control transistor occurring during a settling of the voltage of the selected bit line.”.  It would have been understood.

Regarding claim 3 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,643,677.

Regarding claim 4 of the present application, the claim has a mere broader version with similar intended cope as claim 3 of Patent 10,643,677.

 Regarding claim 5 of the present application, the claim has a mere broader version with similar intended cope as claim 5 of Patent 10,643,677.

Regarding claim 6 of the present application, the claim has a mere broader version with similar intended cope as claim 6 of Patent 10,643,677.

Regarding claim 7 of the present application, the claim has a mere broader version with similar intended cope as claim 7 of Patent 10,643,677.

Regarding independent claim 8:
PRESENT APPLICATION:

8. An apparatus, comprising: a control circuit coupled to a set of memory cells, the control circuit configured to: increase a level of a read voltage on a selected word line coupled to the set of memory cells; and after the increase in the level of the read voltage, set a selected bit line of a memory cell to float.
PATENT 10,643,677

8.  An apparatus, comprising: a control circuit coupled to a set of memory cells, the control circuit configured to: increase a level of a read voltage on a selected word line coupled to the set of memory cells;  after the increase in the level of the read voltage, during a settling of a voltage of a selected bit line of a memory cell, lower a control gate voltage of a bit line control transistor coupled to the selected bit line to inhibit a current flow from a sense circuit through the selected bit line;  and raise 


	Patent 10,643,677 claim 8 provides the “a settling of a voltage of a selected bit line of a memory cell, lower a control gate voltage of a bit line control transistor coupled to the selected bit line to inhibit a current flow from a sense circuit through the selected bit line”.  It would have been understood.

	Regarding claim 9,U.S. Patent 10,643,677 claim 8 provides most of the limitations of the present application claim 9 Patent 10,643,677 claim 8 does not explicitly provide “wherein the control circuit is configured to set the selected bit line of the memory cell to float during a settling of a voltage of the selected bit line”.
	Patent 10,643,677 claim 8 provides the “the control circuit configure to: during a settling of a voltage of a selected bit line of a memory cell, lower a control gate voltage of a bit line control transistor coupled to the selected bit line to inhibit a current flow from a sense circuit through the selected bit line”.  It would have been understood.

Regarding claim 10 of the present application, the claim has a mere broader version with similar intended cope as claim 10 of Patent 10,643,677.

Regarding independent claim 11:
PRESENT APPLICATION:
11. A system comprising: a set of memory cells connected to a word line and a plurality of bit lines; and  -48-a control circuit coupled to the set of memory cells and configured to perform a sequential read operation on the set of memory cells, the control circuit comprising: a row decoder circuit configured to increase a read voltage from a first read level to a second read level on the word line; and a current sense circuit configured to, during a settling of the voltage of a bit line in response to the increase in the level of the read voltage, set the bit line of a memory cell to float after the increase in the read voltage to the second read level.
PATENT 10,643,677
11.  A system comprising: a set of memory cells connected to a word line and a plurality of bit lines;  and a control circuit coupled to the set of 
memory cells and configured to perform a sequential read operation on the set of memory cells, the control circuit comprising: a row decoder circuit configured to increase a read voltage from a first read level to a second read 
level on the word line;  and a current sense circuit configured to, during a 
settling of the voltage of a bit line in response to the increase in the level 
of the read voltage, decrease, from a first level to a second level, a control 

memory cell after the increase in the read voltage to the second read level, 
the decrease of the control gate voltage reducing a bleeding current from the 
current sense circuit flowing into the bit line which speeds up a discharge of 
a capacitance of the bit line by the memory cell, and to increase, from the 
second level to the first level, the control gate voltage before determining a 
cell current flowing through the memory cell.


	U.S. Patent 10,643,677 claim 11 provides most of the limitations of the present application claim 11. Patent 10,643,677 claim 11 does not explicitly provide “set the bit line of a memory cell to float after the increase in the read voltage to the second read level”.
	Patent 10,643,677 claim 11 provides the “a control gate voltage of a bit line control transistor coupled to the bit line of a memory cell after the increase in the read voltage to the second read level, the decrease of the control gate voltage reducing a bleeding current from the current sense circuit flowing into the bit line which speeds up 

	Regarding claim 12, U.S. Patent 10,643,677 claim 12 provides most of the limitations of the present application claim 11. Patent 10,643,677 claim 12 does not explicitly provide “wherein a duration for floating the bit line of the memory cell is predetermined”.
	Patent 10,643,677 claim 11 provides the “wherein a depth between the first level and the second level is predetermined”.  It would have been understood.

Regarding claim 13 of the present application, the claim has a mere broader version with similar intended cope as claim 13 of Patent 10,643,677.

Regarding claim 14 of the present application, the claim has a mere broader version with similar intended cope as claim 14 of Patent 10,643,677.

Regarding claim 15 of the present application, the claim has a mere broader version with similar intended cope as claim 15 of Patent 10,643,677.

Regarding independent claim 16:
PRESENT APPLICATION:
16. A method comprising: applying, by a row decoder circuit, a second read voltage to a selected word line coupled to a set of memory cells after a first read voltage in a sequential read operation, the second read voltage higher than the first read voltage; sinking, by a memory cell associated with the selected word line, a cell current into a source during a transition of the memory cell from a non-conductive state to a conductive state in response to the second read voltage; -49-WDC-WDA-3744-A-US pulling down a voltage of a selected bit line coupled to the memory cell in response to sinking the cell current; and while pulling down the voltage of the selected bit line, floating the selected bit line.

16.  A method comprising: applying, by a row decoder circuit, a second read voltage to a selected word line coupled to a set of memory cells after a first read voltage in a sequential read operation, the second read voltage higher than the first read voltage;  sinking, by a memory cell associated with the selected word line, a cell current into a source during a transition of the memory cell from a non-conductive state to a conductive state in response to 
the second read voltage;  pulling down a voltage of a selected bit line coupled to the memory cell in response to sinking the cell current;  and while pulling down the voltage of the selected bit line, lowering, by a current sense circuit, a control gate voltage of a bit line control transistor coupled to the selected bit line, from a first level to a second level, to reduce a bleeding current from the current sense circuit flowing into the selected bit line, 
selected bit line, and raising, by the current sense circuit, the control gate 
voltage of the bit line control transistor, from the second level to the first 
level, before performing current sensing with respect to a level of the cell 
current sunk into the source by the memory cell.


	U.S. Patent 10,643,677 claim 16 provides most of the limitations of the present application claim 11. Patent 10,643,677 claim 16 does not explicitly provide “set the bit line of a memory cell to float after the increase in the read voltage to the second read level”.
	Patent 10,643,677 claim 16 provides the “lowering, by a current sense circuit, a control gate voltage of a bit line control transistor coupled to the selected bit line, from a first level to a second level, to reduce a bleeding current from the current sense circuit flowing into the selected bit line”.  It would have been understood.

Regarding claim 17 of the present application, the claim has a mere broader version with similar intended cope as claim 17 of Patent 10,643,677.

Regarding claim 18 of the present application, the claim has a mere broader version with similar intended cope as claim 18 of Patent 10,643,677.

Regarding claim 19 of the present application, the claim has a mere broader version with similar intended cope as claim 19 of Patent 10,643,677.

Regarding independent claim 20:
PRESENT APPLICATION:
20. An apparatus, comprising: means for applying a read voltage to a selected word line coupled to a set of memory cells; means for setting a selected bit line of a memory cell to float after applying the read voltage; and means for coupling the selected bit line of the memory cell to a current flow from a current sense circuit before performing current sensing.
PATENT 10,643,677
20.  An apparatus, comprising: means for applying a read voltage to a 
selected word line coupled to a set of memory cells;  means for turning off a 
bit line control transistor coupled to a selected bit line of a memory cell 
after applying the read voltage to inhibit a current flow from a sense circuit 
through the selected bit line, the turning off of the bit line control 
transistor occurring during a settling of the voltage of the selected bit line 
in response to the applied read voltage;  and means for turning on the bit line 

cell current sunk into a source by the memory cell.


	U.S. Patent 10,643,677 claim 20 provides most of the limitations of the present application claim 11. Patent 10,643,677 claim 20 does not explicitly provide “means for setting a selected bit line of a memory cell to float after applying the read voltage; and means for coupling the selected bit line of the memory cell to a current flow from a current sense circuit before performing current sensing”.
	Patent 10,643,677 claim 20 provides the “means for turning off a bit line control transistor coupled to a selected bit line of a memory cell after applying the read voltage to inhibit a current flow from a sense circuit through the selected bit line, the turning off of the bit line control transistor occurring during a settling of the voltage of the selected bit line in response to the applied read voltage;  and means for turning on the bit line 
control transistor before performing current sensing to determine a level of cell current sunk into a source by the memory cell.”.  It would have been understood.

Notice Re Prior-Art Available Under both Pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The figures and reference numbers referred to in this office action are used merely to indicate an example of a specific teaching and are not to be taken as limiting.


Claims 1-4, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata (20130286738).

Regarding claim 1, Kamata discloses an apparatus, comprising: a set of memory cells (Figs. 1, 17; ref. MC; [0032-0037, 0173-0175, 0184-0185]); and a control circuit (Fig. 1; ref. 6; [0047, 0050, 0052, 0057-0058, 0064-0065]) coupled to the set of memory cells, the control circuit comprising: a row decoder circuit (Fig. 1; ref. 2; [0047, 0052, 0107, 0115]) configured to apply a read voltage to a selected word line coupled to 

Regarding claim 2, Kamata further discloses wherein: the current sense circuit is configured to set the selected bit line of the memory cell to float during a settling of the voltage of the selected bit line (Fig. 1, 5, 8-9; ref. 7; [0042-0044, 0115, 0127]; current Icell flow to the memory cell in off state).  

Regarding claim 3, Kamata further discloses wherein: the current sense circuit is further configured to couple the selected bit line of the memory cell to a current flow from the current sense circuit before performing current sensing (Fig. 1, 5, 8-9; ref. 7; [0042-0044, 57-60]; current Icell flow to the memory cell in on state).  

Regarding claim 4, Kamata further discloses wherein the selected bit line of the memory cell is coupled to the current flow from the current sense circuit by a bit line control transistor (Fig. 15; refs, 20; [0063-0066]).

Regarding claim 20, Kamata further discloses an apparatus, comprising: means for applying a read voltage to a selected word line coupled to a set of memory cells (Fig. 1; ref. 2; [0047, 0052, 0107, 0115]); means for setting a selected bit line of a memory cell to float after applying the read voltage (Fig. 1, 5, 8-9; ref. 7; [0042-0044, 0115, 0127]; current Icell flow to the memory cell in off state); and means for coupling the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Sakui (9,373,404) disclose sensing memory cells coupled to different access line in different block memory cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 









/David Lam/
Primary Examiner, Art Unit 2825			

April 14, 2021